Title: From George Washington to John Robinson, 10 July 1757
From: Washington, George
To: Robinson, John



To the TreasurerDr Sir,
[Fort Loudoun] July 10th 1757.

I have had the pleasure of receiving your favours of the 21st & 29th ultimo. I did indeed begin to think (tho’ I cou’d scarcely believe it) that you had quite forgotten me.
I am greatly at a loss how to proceed, wanting the mutiny-bill: and do not know whether the Assembly have provided any reward for apprehending Deserters, which is very detrimental, and impedes the service much at this time; as more than one fourth of the draughts deserted before they reached this; and still continue to go off, notwithstanding I use every precaution I can possibly devise, to prevent this infamous practice.

I am greatly obliged to you for your endeavours to serve Capt. Gist—He seems to have sanguine hopes of Mr Atkins doing something for him. How justly they are formed, I know not.
I received the money you mention in your first letter, by Mr Boyd, and have disbursed the greatest part of it, and with the best œconomy I cou’d, to give content.
The sum was trifling; and unless more is speedily sent, we shall be in the suds again.
The accounts transmitted by Capt. Dagworthy, made our affairs appear with a gloomy aspect; but they begin to revive again—It was a surprizing mistake for an officer (in the least degree acquainted with the service) to make.
I had an opportunity of examining the same indians afterwards; and to me, they denied having given such an account; but all agree, that many large scouting parties wer sent hitherwards. and I believe they are exercising their cruelties in Pennsylvania, as I have heard of several murders committed there lately.
Capt. Dagworthy did I suppose for want of a good Interpreter, misunderstand the Intelligencer who was brought to him. I have received the two thousand pounds which you sent to Fredericksburgh; and have also received the Draughts &c. from your county, except John Stevens and James Johnston who have deserted. We have at this place in all, about 210 Draughts: Have lost since their arrival at Fredericksburgh near 80; and shall I fear lose very many more, unless severe Examples are made of some: which can not be done unless the military and civil powers, in their respective counties, will unite to apprehend these Fellows—who go off in full confidence of finding protection.
It is I fear beyond all doubt that poor Spotswood has fallen into the hands of the Enemy—Three men of his party are come in; who left him by his own order (to disperse) after they had fled from a party of Indians. They are however positive that he escap’d that party of indians—But the certainty of this is doubted. That matter which I hinted to you about Mercer, is since cleared up. He borrowed £250 by my order, and for the use of the public, while he remained at this place, and I was ordered to Ft Cumberland: and went off from here without rendering

me any account of it; so that I was liable for payment, and unacquainted with the disbursments. But since that he has pointed out the method to re-imburse Cox (who is crying every day thro’ apprehension of wrong.)
The sum of £164.1.5d which you speak of, is to assist in discharging this debt—I send you Mr Palmers certificate, and shou’d be obliged to you for the money: (I believe it may safely be trusted with Jenkins) that Cox’s doubts may be removed—I will send you a receipt for the money as soon as I get it.
I have settled Mr Carlyles accopt for necessaries furnished; and was obliged to pay him £70. to appease his complaints. It was hard he said, to have the balance from myself to him of £186.9.2 stopped, because he owed the country according to another accompt which he produced, only £25.1. (unless the country wou’d not pay him £93. . . .¾ accompts which he has charged and advanced money for 3 years ago). I did not care to pay him more than 70£. till I acquainted you with the affair; and shall now be glad of your sentiments on this matter: that is, whether I may allow him my whole accompt, and let him settle his other with the committee; deduct the £25.1 only, or the 25 & 93£. both?
Working destroys and wears our Soldiers clothing very much; and unless some timely measures are taken, to lay in a supply, we shall be as bad off as formerly.
Were we to begin now to engage those things, it wou’d be next fall twelvemonths ere they wou’d come to hand; and that wou’d bring two years about, between their receiving one Suit and the other.
If there shou’d be any thing done in it, I hope, as it is a perquisite inseparable from the Colonel, that the country will allow it to me: especially since the Governor has strip’d me of the only one that was allowed, and substituted a very inadequate reward in its room.
I shou’d be glad to know whether the overplus of the two thousand pounds, after paying enlisting money to the Draughts and volunteers, may not be applied to other purposes?
Since writing the above, 71 out of 95 Draughts that marched from Fredericksburgh on wednesday last, arrived at this place; the rest deserted. I am with great sincerity Dr Sir, your &c.

G:W.
Fort Loudoun July 10th 1757.   



P.S. We are greatly distressed for want of arms for the Draughts—I have mentioned this to the Governor; but on this head, as on most others, he is silent.

